DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
(Applicant is required to select one of Species A, B, C, or D; and select one of Species X-1 or X-2)

Please select one (i.e., A, B, C or D) of the species below:
Species A: embodiment drawn to a depositor design comprising apertures with various lengths and widths (claims 1, 3, 5, 13, 14, 15, 16; Spec., para 0083, 0091; Fig. 7);
Species B: embodiment drawn to an alternate depositor design comprising a membrane of various thicknesses in the coating direction to control thickness of deposit (claims 17, 18, 19, 20, 21, 22, 24, 25; Spec., para 0092; Fig. 9A);
Species C: embodiment drawn to an alternate depositor design comprising apertures that have only variation in width (Applicant’s specification discloses varying aperture width instead of length, para 0093; Fig. 9B);
Species D: embodiment drawn to an alternate depositor design comprising subunits along a printing direction with uniform aperture lengths and widths (claims 28, 29; Spec., para 0094; Fig. 10).

Additionally, please select one (i.e., X-1 or X-2) of the species below:
Species X-1: embodiment drawn to delivery apertures connected to a common delivery plenum (claim 7; Spec., para 0088; see for example Fig. 5);
Species X-2: embodiment drawn to delivery apertures connected to separate sources (claims 2, 4, 29; Spec., para 0095; see for example Fig. 11).

The species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(b) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES CAPOZZI/           Primary Examiner, Art Unit 1717